DETAILED ACTION
Response to Amendments
The amendment filed on 8/8/2022 has been entered.  
Claims 17-39 remain pending in the application. 
Allowable Subject Matter
Claims 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 27, the prior art of record, in combination with other limitations of the claim, is silent on “whereby the speed of film feeding is determined by the tensile force that is set on the device such that the stretch on the film remains consistent”.  Although it would be obvious for the combination of Battista and Dineen to control the motor based on pulling/pushing force, it would not be obvious to maintain consistent film stretch based on the pulling/pushing force without hindsight reasoning. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Claim 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 37, the prior art of record, in combination with other limitations of the claim, is silent on “whereby the speed of film feeding is determined by the tensile force that is set on the device such that the stretch on the film remains consistent”.  Although it would be obvious for the combination of Battista and Dineen to control the motor based on pulling/pushing tensile force, it would not be obvious to maintain consistent film stretch based on the pulling/pushing tensile force without hindsight reasoning. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Claim Objections
Claims 19, 22 and 31 are objected to because of the following informalities:
In claim 19, “the second power drive unit” should be “the second drive unit”
In claim 22, “the foil” should be “the film”.
In claim 31, “the first power drive unit” should be “the first drive unit”
Appropriate correction/s is/are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 29 and 34-39  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 recites the limitation “the second power drive unit”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 34 recites the limitation “the plastic”. There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the Applicant is referring to the film previously introduced or if Applicant is introducing a new film that is made out of plastic.
Claims 35-39 are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 17, 26, 29-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over WO9901347 of Battista (henceforth Battista) in view of USPGP# 20060275089 of Dineen et al. (henceforth Dineen).
Regarding claim 17, Battista teaches electric dispenser (Battista: apparatus shown in figs. 1-2 ) for stretch film (Battista: 20), comprising: 
- a frame (Battista: 1, 5), provided with 
- a film mounting unit (Battista: 421, 11, 12) and
- a film dispensing unit (Battista: 2, 3), the film dispensing unit comprising 
- a first roller (Battista: 2) for guiding a film and 
- a second roller (Battista: 3) for guiding the film, 
characterized by at least a first drive unit (Battista: 4) for driving the first and/or the second roller to rotate (Battista: pg. 7, para 1), 
Battista teaches a button based control of the electric dispenser and, therefore, does not teach is silent on whereby said drive unit is a force-controlled drive, and whereby the speed of film feeding is determined by the tensile force that is set on the dispenser.
Dineen teaches a portable tool (Dineen: 10’) comprising a first drive unit (Dineen: 18’) whereby said drive unit is a force-controlled drive (Dineen: 22’, 70, 72). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Battista with a force controlled drive as taught by Dineen in order to provide the operator with easy and precise motor/speed control over the dispenser.
The combination Battista and Dineen teaches whereby the speed of film feeding is determined by the tensile force that is set on the dispenser (Dineen: para 0025, the sensor 70 works by applying pressure to the handle, therefore when combined with Battista, tensile force on the handle will cause the dispenser of Battista to operate).

Regarding claim 26, Battista teaches electric dispenser (Battista: apparatus shown in figs. 1-2 ) for stretch film (Battista: 20), comprising: 
- a frame (Battista: 1, 5), provided with 
- a film mounting unit (Battista: 421, 11, 12) and – 
- a film dispensing unit (Battista: 2, 3), the film dispensing unit comprising 
- a first roller (Battista: 2) for guiding a film and 
- a second roller (Battista: 3) for guiding the film 
- at least one control unit (Battista: 521), 
characterized by at least a first drive unit (Battista; 4) for driving the first and/or the second roller to rotate (Battista: pg. 7, para 1), 
wherein the first drive unit is an electric motor (Battista: pg. 7, para 1), and wherein the dispenser comprises a power unit (Battista: 304), for powering the first drive unit (Battista: pg. 7, para 1), 
Battista is silent on said electric dispenser comprising at least one sensor configured for providing a sensing signal that is proportional to the pulling force exerted on the handle, and wherein the control unit is configured to adapt the speed of the first drive in dependency of the sensing signal.
Dineen teaches a handheld power tool (Dineen: 10’) comprising a first drive unit (Dineen: 18’), a power unit (Dineen: 24’) and a control unit (Dineen: 22’, 70, 72), the control unit having at least one sensor (Dineen: 70) provided on a handle (Dineen: 12’), the sensor being electrically connected to a first drive unit (Dineen: 18’), said at least one sensor configured for providing a sensing signal that is proportional to the force exerted on the handle (Dineen: para 0025, please note the handle can be circumferentially fully gripped by an operator such that both pulling and pushing force will activate the sensor), and wherein the control unit is configured to adapt the speed of the first drive in dependency of the sensing signal (Dineen: para 0025).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the Battista by adding a sensor to the control unit as taught by Dineen in order to provide easy and precise motor/speed control over/of the dispenser. 

Regarding claim 29,  as shown in claim 26, the combination Battista and Dineen teaches the control unit having the at least one sensor (Dineen: 70), the sensor being electrically connected to the first drive unit (Dineen: para 0025), the sensor being configured to at least turn on/off the first drive unit (Dineen: para 0025).
Regarding claim 30, as shown in claim 26, the combination Battista and Dineen teaches wherein the control unit further has a power switch (Battista: 521, Dineen: 22’), the power switch is electrically connected to the power unit (Battista: 304, Dineen: 24’), and the power switch is configured to turn on/off the power unit (Battista: pg. 7 para 1,  Dineen: para 0024).
Regarding claim 33, as shown in claim 26, the combination Battista and Dineen teaches wherein the device is operable by an operator by holding at least part of the dispenser by one hand (Battista: see fig. 1).

Claims 18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Battista in view of Dineen and in further view of USPGP# 20160355373 of Yu Chen (henceforth Yu Chen).
Regarding claim 18, as shown in claim 17, the combination Battista and Dineen teaches wherein the first roller is connected with a first gear (Battista: 102), the second roller is connected with a second gear (Battista: 103), the first gear meshes with the second gear (Battista: see fig. 2). 
The combination Battista and Dineen teaches in order to pre-stretch the film the first and second rollers are of different sizes and the gears are of equal size. Therefore, the combination Battista and Dineen does not teach whereby the number of teeth of the second gear is greater than the number of teeth of the first gear.  
Yu Chen teaches a handheld film dispenser (Yu Chen: 100) comprising a first roller (Yu Chen: 20) and a second roller (Yu Chen: 22) wherein the first roller is connected with a first gear (Yu Chen: 23), whereby for pre-stretching, the second roller is connected with a second gear (Yu Chen: 24), the first gear meshes with the second gear (Yu Chen: para 0024) and whereby the number of teeth of the second gear is greater than the number of teeth of the first gear (Yu Chen: para 0024).
Both Battista and Yu Chen teach devices for pre-stretching, it would have been obvious to one skilled in the art to substitute one device (different sized rollers with same sized gears of Battista) for the other (different sized gears with same sized rollers of Yu Chen) to achieve the predictable result of reliably pre-stretching the film. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 31,  as shown in claim 26,  the combination Battista and Dineen teaches whereby the first power drive unit is actuated to drive the first roller to rotate (Battista: pg. 7, para 1).
 The combination Battista and Dineen teaches in order to pre-stretch the film the first and second rollers are of different sizes and the rotation speed is the same (through the same gear size). Therefore, the combination Battista and Dineen does not teach the rotational speeds of the first roller and the second roller are different.
Yu Chen teaches a handheld film dispenser (Yu Chen: 100) comprising a first roller (Yu Chen: 20) and a second roller (Yu Chen: 22) wherein the rotational speeds of the first roller and the second roller are different (Yu Chen: para 0024, 0028, speed of the first and second rollers 20, 22 will inherent be different due to the different gears 23, 24 of the first and second rollers 20, 22.) 
Both Battista and Yu Chen teach devices for pre-stretching, it would have been obvious to one skilled in the art to substitute one device (different sized rollers with same sized speed of Battista) for the other (different rotational speed of same sized rollers of Yu Chen) to achieve the predictable result of reliably pre-stretching the film. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claims 19, 21-25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Battista in view of Dineen and in further view of USP# 4,409,777 of White et al. (henceforth White).
Regarding claim 19,  as shown in claim 17, the combination Battista and Dineen is silent on a second drive unit, wherein the first drive unit is configured for driving the first roller and the second drive unit is configured for driving the second drive roller to rotate.
White teaches a film dispensing unit (White: 34, 36) for pre-stretching a film (White: 18) comprising a first roller (White: 36) and a second roller (White: 34), a first drive unit (White: 37) and a second drive unit (White: 35), wherein the first drive unit is configured for driving the first roller (White: c. 3, l. 58-68 and c. 4, l. 1-5) and the second drive unit is configured for driving the second drive roller to rotate (White: c. 3, l. 58-68 and c. 4, l. 1-5).
Because both Battista and White teach film dispensing units for pre-stretching, it would have been obvious to one skilled in the art to substitute one device (different sized rollers driven by a single drive unit of Battista) for the other (same size rollers driven independently by two drive units of White) to achieve the predictable result of reliably and continuously pre-stretching the film. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 21, as shown in claim 19, the combination Battista, Dineen and White teaches wherein the first and the second drive unit are independently controllable (White: c. 3, l. 58-68 and c. 4, l. 1-5), such that the second roller has a rotational speed less than that the first roller (White: c. 3, l. 58-68 and c. 4, l. 1-5).
Regarding claim 22, as shown in claim 21, the combination Battista, Dineen and White teaches wherein the ratio of the speed of the first roller and the speed of the second roller is adjustable, in order to determine the percentage the foil is stretched (White: c. 3, l. 58-68 and c. 4, l. 1-5, for example: “The drive rollers 34, 36 are driven independently by variable speed electric motors 35, 37”).
Regarding claim 23, as shown in claim 22, the combination Battista, Dineen and White teaches wherein the frame comprises a top seat (Battista: 201) and a bottom seat (Battista: 101), wherein the top seat is provided with a first retaining trough (Battista: the cavity in 201 that holds the inherent axle of the roller 2 as shown in fig. 2), a first retaining member (Battista: inherent central axle of roller 2 as shown in fig. 2), and the first drive unit is connected to the first retaining member (Battista: inherent central axle of roller 2) is fixedly connected to the first retaining trough (Battista: first drive unit 4, is drives the gear 204 which in turn drives the gear 202 which in turn, turns the inherent axle of roller 2), and wherein the bottom seat is provided with a second retaining trough (Battista: the cavity in 101 that holds the inherent axle of the roller 3 as shown in fig. 2), a second retaining member (Battista: inherent central axle of roller 3 as shown in fig. 2) is fixedly connected to the second retaining trough. 
Regarding claim 24, as shown in claim 22, the combination Battista, Dineen and White teaches wherein the device is manually operable by an operator by holding at least part of the dispenser by one hand (Battista: see fig. 1).
Regarding claim 25,  as shown in claim 22, the combination Battista, Dineen and White teaches wherein the device is portable (Battista: see fig. 1).
Regarding claim 32, as shown in claim 26,  the combination Battista and Dineen teaches wherein the controller is configured to adapt the speed of the first drive unit according to the pulling force (Dineen: para 0025, please note the handle can be circumferentially fully gripped by an operator such that both pulling and pushing force will activate the sensor).
The combination Battista and Dineen is silent on a second power drive unit for controlling the speed of the second roller.
White teaches a film dispensing unit (White: 34, 36) for pre-stretching a film (White: 18) comprising a first roller (White: 36) and a second roller (White: 34), a first drive unit (White: 37) and a second drive unit (White: 35), wherein the first drive unit is configured for driving the first roller (White: c. 3, l. 58-68 and c. 4, l. 1-5) and the second drive unit is configured for driving the second drive roller to rotate (White: c. 3, l. 58-68 and c. 4, l. 1-5).
Because both Battista and White teach film dispensing units for pre-stretching, it would have been obvious to one skilled in the art to substitute one device (different sized rollers driven by a single drive unit of Battista) for the other (same size rollers driven independently by two drive units of White) to achieve the predictable result of reliably and continuously pre-stretching the film. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Battista in view of Dineen and in further view of USP# 5,193,726 of Humphrey (henceforth Humphrey).
Regarding claim 20,  as shown in claim 17,  The combination Battista and Dineen is silent on teaches wherein the frame is provided with a clog-up prevention unit, said clog-up prevention unit comprising a cover for covering at least part of the surface of at least one roller on at least a side facing away from the film mounting unit.
Humphrey teaches a dispenser (Humphrey: 10) comprising a frame (Humphrey: 15, 20) and a film dispensing unit (Humphrey: 155, 185) comprising a first roller (Humphrey: 155) and a second roller (Humphrey: 185) wherein the frame is provided with a clog-up prevention unit (Humphrey: 105), said clog-up prevention unit comprising a cover (Humphrey: 105) for covering at least part of the surface of at least one roller on at least a side facing away from a film mounting unit (Humphrey: see figs. 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the dispenser frame of Battista with the addition of a clog-up prevention unit, as taught by Humphrey in order to prevent tearing up of the film and to also prevent material from falling into the rollers (Humphrey: c. 5, l. 56-59). 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Battista in view of Dineen and in further view of USPGP# 20060086517 of Bone (henceforth Bone).
Regarding claim 28,  as shown in claim 26, the combination Battista and Dineen teaches wherein the power unit includes a power storage member (Battista: 304 is a battery).
The combination Battista and Dineen is silent on the power storage member is electrically connected to a charging member.
Bone teaches a power unit (Bone: 34) for powering a drive unit (Bone: 16), wherein the power unit includes a power storage member (Bone: 34, para 0044) and the power storage member is electrically connected to a charging member (Bone: 72).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the dispenser of  the combination of Battista and Dineen with the addition of a charging member that is electrically connected to the power storage member as taught by Bone in order to allow changing of the power storage member without removing the power storage member, thus making the device easier to use. 

Claims 34-36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Battista in view of USP# 3,828,998 of Gross (henceforth Gross) and in further view of White.
Regarding claim 34, Battista teaches electric dispenser (Battista: apparatus shown in figs. 1-2 ) for stretch film (Battista: 20), comprising: 
- a frame (Battista: 1, 5), provided with 
- a film mounting unit (Battista: 421, 11, 12) and
- a film dispensing unit (Battista: 2, 3), the film dispensing unit comprising 
- a first roller (Battista: 2) for guiding a film and 
- a second roller (Battista: 3) for guiding the film, 
characterized by at least a first drive unit (Battista: 4) for driving the first and/or the second roller to rotate (Battista: pg. 7, para 1).
Battista is silent on wherein the first and the second roller comprise a surface provided with friction means for providing friction to the film, wherein the orientation is such that the plastic film is moved out from the center, to counteract the tendency of the film to narrow due to the tensile force.
Gross teaches a roller (Gross: 10) for sheet material (Gross: 38), wherein the roller comprise a surface provided with friction means (Gross: 16, 18) for providing friction to the sheet material (Gross: c. 2, l. 62-68), wherein the orientation is such that the plastic film is moved out from the center, to counteract the tendency of the film to narrow due to the tensile force (Gross: c. 1, l. 5-24).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the first and second roller of Battista with the addition of a friction material as taught by Gross, since doing so will provide the added benefit of allowing the film to stretch outwards thus preventing necking down/narrowing of the film (Gross: c. 1, l. 5-24). 
The combination of Battista and Gross is silent on and wherein the first and second roller are independently controllable.
White teaches a film dispensing unit (White: 34, 36) for pre-stretching a film (White: 18) comprising a first roller (White: 36) and a second roller (White: 34), a first drive unit (White: 37) and a second drive unit (White: 35), wherein the first drive unit is configured for driving the first roller (White: c. 3, l. 58-68 and c. 4, l. 1-5) and the second drive unit is configured for driving the second drive roller to rotate (White: c. 3, l. 58-68 and c. 4, l. 1-5) wherein the first and second rollers are independently controllable (White: c. 3, l. 58-68 and c. 4, l. 1-5).
Both Battista and White teach film dispensing units for pre-stretching, it would have been obvious to one skilled in the art to substitute one device (different sized rollers driven by a single drive unit of Battista) for the other (same size rollers driven independently by two drive units of White) to achieve the predictable result of reliably and continuously pre-stretching the film. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
The combination of Battista, Gross and White teaches wherein the film is stretched by a predetermined factor between 10% and 200% (Battista: pg. 2, para 1).
Regarding claim 35,  as shown in claim 34, the combination of Battista, Gross and White teaches wherein said predetermined factor is between 40% and 160% (Battista: pg. 2, para 1).
Regarding claim 36, as shown in claim 34, the combination of Battista, Gross and White teaches wherein the dispenser is manually operable, wherein the device is operable by an operator by holding at least part of the dispenser by one hand, and portable by one hand (Battista: see fig. 1).
Regarding claim 38,  as shown in claim 34, the combination of Battista, Gross and White teaches wherein said friction means comprises a rib pattern (Gross: see fig. 1-2, i.e. the raised and lowered portions).
Regarding claim 39, as shown in claim 38, the combination of Battista, Gross and White teaches wherein said rib pattern comprises a helix shaped pattern (Gross: see fig. 1-2, please note that “helix” as defined by Oxford Learner’s dictionary is “a shape like a spiral or a line curved around a cylinder or cone”, which is shown by curved spiral 16, 18 on cylinder 12 shown in figs. 1-2. https://www.oxfordlearnersdictionaries.com/us/definition/english/helix accessed 10/5/2022).
Response to Arguments
Applicant’s arguments filed on 9/23/2022 have been fully considered:
Amended claims have overcome all previous 112 (b) or second paragraph rejection/s. However, new rejections are made in light of the amendments.
Applicant’s arguments regarding claims 17, 26, and 34, have been fully considered but are not persuasive. 
Regarding claims 17, 26 and 34, Applicant contends that Dineen is silent on the speed of film dispensing is determined by the tensile force.  However, Dineen teaches using tensile forces for controlling a motor and Battista teaches a motor controlled dispenser.  The combination of Battista and Dineen teaches control the motor controlled dispenser using the tensile force sensors.  
Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure:
USPGP 20160355373 of Yu Chen (see figs. 4-12) also teaches the first and second seats, trough and retaining members as claimed in claim 23.
USPGP 20200039675 of Wolf (para 0032) also teaches the pre-stretch percentages as claimed in claims 34-39.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A./
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731